Citation Nr: 0108621	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-04 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for status post left hip 
replacement with osteoarthritis.



REPRESENTATION

Appellant represented by:  Disabled American Veterans



INTRODUCTION

The veteran served on active duty from June 1955 to March 
1981.  This matter comes on appeal from a December 1998 
decision by the Denver VA Regional Office.


FINDING OF FACT

Osteoarthritis of the left hip requiring left total hip 
replacement post service developed as a consequence of the 
veteran's military service as an infantry officer.



CONCLUSION OF LAW

Osteoarthritis of the left hip requiring left total hip 
replacement was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
provided to both the veteran and his representative 
specifically satisfy the requirement at § 5103A of the new 
statute in that they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
claim. Additionally, the Board finds that the duties to 
assist provided under the new statute at § 5103A have also 
been fulfilled in that all evidence and records identified by 
the veteran as plausibly relevant to his pending claim have 
been collected for review.  No further assistance is 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claim.

A review of the record shows that moderately advanced 
osteoarthritis of the left hip was initially identified by X-
rays taken in October 1990, nearly 10 years after the 
veteran's retirement from service. A left total hip 
arthroplasty was performed in August 1992. There are two 
opinions regarding the question of whether the veteran's long 
military service as an infantry officer led to the 
osteoarthritis of the left hip. William R. Patterson, M.D., 
an orthopedic surgeon who treated the veteran, related in 
June 1998 that the August 1998 left hip operation was 
necessary due to the complete deterioration of his left hip 
after 30 years of service as an active infantry officer. In 
May 1999, a VA physician opined that, since there was no 
clear- cut left hip event in service and as the 
osteoarthritic condition developed 10 years after service, it 
was unlikely that these degenerative changes were related to 
the veteran's inservice activities. The Board finds that 
there is an approximate balance of positive and negative 
evidence regarding the merits of the issue at hand. 
Accordingly, resolving the benefit of the doubt in the 
veteran's favor, service connection for claimed left hip 
disability is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. § 3.303.


ORDER

Service connection for status post left hip replacement with 
osteoarthritis is granted.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

